Case 7:21-cr-00223-VB Document 10 Filed 04/22/21 Page 1of1

fp

USBC Sony
DOCUMENT
e QALY
(HOO we

i
i!
r¢
tr

ok ok ‘LE =P |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    

 

 

  

wormesese rarer nesses woe “a fy!
UNITED STATES OF AMERICA, Pods
ORDER
Vv.
LESTER LANDO WATKINS, ; 21 CR 223 (VB)
Defendant. :
on x

 

A status conference in this matter is scheduled for May 5, 2021, at 11:00 a.m. Because of
the current public health emergency, the Court will conduct the conference by telephone
conference call, provided that defendant waives his right to be physically present and consents to
appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By April 30, 2021, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: April 22, 2021
White Plains, NY
SO ORDERED:

Vw Vr

Vincent L. Briccetti
United States District Judge

 

A ral em om mao meet j
